*41SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Defendant-Appellant Joseph Delhall appeals from a judgment of the United States District Court for the Eastern District of New York (Ross, J.) convicting him, following his plea of guilty, of illegal reentry in violation of 8 U.S.C. §§ 1326(a) and (b)(2). The District Court sentenced Delhall to 57 months of imprisonment, three years of supervised release, and a special assessment of $100.
On appeal, Delhall challenges the constitutionality of his sentence under the Supreme Court’s decision in Blakely v. Washington, — U.S.—, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). This Court has held, however, that we will not consider Blakely challenges to the Federal Guidelines until the Supreme Court rules on cases before it raising the issue. United States v. Mincey, 380 F.3d 102, 106 (2d Cir.2004). Accordingly, we reject the defendant’s claims at this time.
The mandate in this case will be held pending the Supreme Court’s decision in United States v. Booker, — U.S. —, 125 S.Ct. 11, 159 L.Ed.2d 838 (2004) (eert.granted), and United States v. Fanfan, — U.S. —, 125 S.Ct. 12, 159 L.Ed.2d 838 (2004) (cert.granted). Should any party believe there is a need for the District Court to exercise jurisdiction prior to the Supreme Court’s decision, it may file a motion seeking issuance of the mandate in whole or in part. The parties will have until fourteen days following the Supreme Court’s decision in Booker and Fan-fan to file petitions for rehearing in light of the Supreme Court’s decision.
We have considered all of the defendant’s arguments and find them to be without merit. We therefore AFFIRM the judgment of the District Court.